DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 9/9/21, claim 10 has been added, claims 6 and 8 have been canceled, and claims 1 and 2 have been amended. Therefore, claims 1-5, 7, 9, and 10 remain pending, with claim 1 being independent. 

Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. The Cheng reference reads on the amended claim as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0314960).
As to claim 1, Cheng teaches a method for reforming an amorphous carbon film as part of a deposition process (fig. 3) thereof, comprising processes of: (i) depositing an amorphous carbon film on a substrate in a reaction space until a thickness of the amorphous carbon film reaches a predetermined thickness, and then stopping the deposition process ((0043] and [0050], although not explicitly taught that the a-carbon layer is deposited until a certain thickness is reached, it is obvious to stop when a predetermined thickness is reached so as to form an a-carbon layer that conforms to desired properties); and 
(ii) annealing the amorphous carbon film by exposing the amorphous carbon film to an Ar and/or He plasma in an atmosphere substantially devoid of hydrogen, oxygen, and nitrogen ([0036], (0062] - [0063], argon can be used and the chamber is maintained at a temperature between 100°C and 500°C), 
wherein process (ii) comprises feeding Ar and/or He to the atmosphere without feeding hydrogen, oxygen, and nitrogen; and applying RF power to the atmosphere in a manner generating the Ar and/or He plasma ([0062] - [0063]), and 
wherein process (i) is conducted by plasma-enhanced atomic layer deposition ([00481). 
As to claim 2, Cheng does not explicitly teach repeating steps (i) and (ii). However, forming a multi-layered a-carbon layer with better control of the doping profile/etch selectivity would have been obvious for better performance purposes, and repeating steps (i) and (ii) is a well-known method of doing that. 
As to claim 3, Cheng further teaches the predetermined thickness in process (i) is a monolayer thickness or more but 10 nm or less ([0050], 100 angstroms= 10nm). 
As to claims 4 and 5, Cheng teaches using the same or using different reaction spaces for steps (i) and (ii)([0061]). 
As to claim 7, Cheng does not explicitly teach RF power is in a range of 0.06 W/cm2 to 0.96 W/cm2 per unit area of the substrate, and a duration of process (ii) is in a range of 2 seconds to 300 seconds. However, these are process parameters that must be set in order to perform a PEALD process. Thus, determining the ideal parameters would have been obvious so as to produce a doped amorphous carbon layer conforming to design specification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
As to claim 9, Cheng further teaches the substrate has a patterned recess or step on its surface on which the amorphous carbon film is deposited ([00311).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach process (i) comprises depositing the amorphous carbon film using a silicon- and metal-free precursor. Paragraphs 43 and 44 specifically teach forming the a-carbon layer using a metal precursor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/14/21